         Case 1:19-cv-01272-RBW Document 26 Filed 06/11/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                              )
 DENISE PRICE, individually and as the        )
 personal representative and administrator of )
 the estate of Jeffrey Price, Jr., et al.,    )
                                              )      Civil Action No. 19-1272 (RBW)
                 Plaintiffs,                  )
         v.                                   )
                                              )
 MICHAEL PEARSON, et al.,                     )
                                              )
                 Defendants.                  )
                                              )

                                           ORDER

       In accordance with the oral rulings issued by the Court at the motion hearing held on the

same date, it is hereby

       ORDERED that the Motion to Reconsider Pursuant to FRCP # 59 & 60 to Preserve

Plaintiffs’ Counts Which Have One Year Statute of Limitations, ECF No. 22, is DENIED.

       SO ORDERED this 11th day of June, 2020.


                                                           REGGIE B. WALTON
                                                           United States District Judge
